Citation Nr: 0607805	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-16 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
in September 2003.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to May 
1962.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2003 decision by the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida.  A notice of disagreement was filed in 
January 2004, a statement of the case was issued in April 
2004, and a substantive appeal was received in May 2004.  In 
July 2004, the veteran testified at a hearing at the Bay 
Pines VA Medical Center (VAMC).



FINDINGS OF FACT

1.  The veteran is not currently service-connected for any 
disability.

2.  The veteran received emergency medical care at Morton 
Plant Hospital, from September 8, 2003, to September 11, 
2003.  

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  A VA facility was feasibly available at the time the 
veteran received treatment at the Morton Hospital, from 
September 8, 2003, to September 11, 2003.  



CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided from September 8, 2003, to 
September 11, 2003, have not been met.  38 U.S.C.A. §§ 1725, 
5107 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000, 
17.1002 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board of Veterans' Appeals (Board) is satisfied 
that all relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify or assist.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced 
several fundamental changes into the VA adjudication process.  
These changes were codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded. However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive. In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions.

As this case concerns a legal determination of whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, & 1728, the provisions of the 
VCAA are not applicable.  The provisions of Chapter 17 of the 
38 U.S.C. and 38 C.F.R contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132

The veteran was provided with a the Statement of the Case 
(SOC) in April 2004 that informed him of the evidence that VA 
had considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  This SOC cited to the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
which govern the reimbursement of unapproved emergency care 
of nonservice-connected disabilities.  A review of the 
reasons and bases given for denial clearly informed the 
veteran that VA facilities were feasibly available for his 
care.   Therefore, the Board is satisfied that the VAMC did 
consider the relevance of these provisions to the claim.  He 
was clearly informed of what type of evidence was required to 
establish such a claim, that is, evidence that the procedure 
in question was done as a medical emergency.  The veteran has 
submitted documentation from private medical care providers 
discussing the nature of his medical condition on the dates 
in questions.  

The veteran was informed of his appellate rights, to include 
appearing before VA at a hearing on appeal, in the VAMC's 
letter of December 2003 (which enclosed a VA Form 4107), the 
cover letter attached to the SOC, and on the VA Form 9 
(Appeal to the Board of Veterans' Appeals) enclosed with this 
SOC.  The veteran has testified at a persona hearing.  
Finally, all medical evidence regarding the reported non-VA 
medical treatment in September 2003 has been obtained and 
associated with the claims file.  Based on the above 
analysis, the Board finds that VA has fulfilled its duty to 
assist the appellant in the development of the current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See 38 C.F.R. § 20.1102; see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating VA's 
duty to notify and assist).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  As noted above, the veteran was clearly aware 
that in order to receive benefits under these provisions he 
would have to show that various criteria were met.  As the 
veteran is aware of the need to submit evidence on this 
matter, further remand merely to tell the veteran what he 
apparently already knows would needlessly delay a final 
decision.  Ultimately, this oversight is harmless error.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Criteria & Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at a 
private facility in September 2003.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in September 2003.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in September 2003.  A clinical record 
dated in August 2003 from the Bay Pines VAMC specifically 
reflects that the veteran requested a referral to Morton 
Plant Hospital, the private facility in question, for an 
angioplasty.  Upon discussion with the veteran, and a review 
of his medical records, the examiner would not authorize any 
treatment at Morton Plant Hospital.  There is evidence that 
personnel from Morton Plant Hospital did communicate with the 
VA facility as evidenced by clinical notes and a December 
2003 letter from Rakesh K. Sharma, M.D.  However, these 
documents do not evidence any approval by VA for treatment at 
the private facility.  Rather, the documents appear to 
document discussion regarding the transfer of the veteran to 
the VA facility.  There is nothing in the record to show VA 
approval of the private treatment.  It appears that the 
veteran could have transferred to the VA facility, but chose 
not to.  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a)  Care or services not previously authorized were rendered 
to a veteran in need of such care or services: 

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability;

(3)  For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service- 
connected disability;

(4)  For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not meet all of the criteria of 38 C.F.R. § 
17.120(a).  Service connection is not in effect for any 
disability, thus he cannot meet the criteria of a non-
service-connected disability having aggravated a service-
connected disability.  Additionally, there is no evidence 
that the veteran is participating in a rehabilitation 
program.  The provisions in 38 C.F.R. § 17.120 are 
conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Thus, the Board need not address (b) and (c), although this 
criteria will be discussed in more detail below.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson, supra.  

Correspondence dated in December 2003 from Rakesh K. Sharmar, 
M.D., of The Heart & Vascular Institute of Florida, provided 
a summary of the veteran's cardiac care.  In January 2003, 
the veteran presented with acute myocardial infarction at 
Morton Plant Hospital, and underwent emergency coronary 
artery intervention of the left anterior descending artery.  
In August 2003, he underwent intervention of the proximal and 
mid left anterior descending artery.  He was followed at the 
private and VA facilities.  On September 8, 2003, he 
presented to the emergency room at Morton Plant Hospital with 
a history of progressive shortness of breath where he was not 
able to breathe and also had symptoms of chest pain.  He was 
found to be in decompensated congestive heart failure, and 
was found to have unstable angina.  He was hospitalized, and 
was being stabilized for possible transfer to the VA 
hospital.  The following day, September 9, his shortness of 
breath was rather progressive, and he continued to complain 
of symptoms of chest pain.  A consideration of emergency 
cardiac catheterization was discussed, and the physician 
discussed this with the on-call cardiologist at Bay Pines 
VAMC, and the options were presented either for transfer to 
the VA hospital or performing emergency cardiac 
catheterization at Morton Plant Hospital.  He was taken to 
the cardiac catheterization laboratory on September 10, 2003, 
and was found to have a significant stenosis of the 
circumflex and obtuse marginal branch and underwent 
successful coronary artery stenting to the obtuse marginal 
branch and left circumflex.  He was stabilized and 
discharged.

In April 2004, a medical doctor at the Bay Pines VAMC offered 
a summary of the veteran's VA treatment, private treatment, 
and a medical opinion with regard to the veteran seeking 
private medical treatment for his condition in September 
2003.  As will be discussed in more detail below, the 
regulatory prerequisite which precludes VA from allowing the 
veteran's claim is subsection (c) of the Millennium Bill.

The April 2004 physician reviewed the veteran's Bay Pines 
VAMC treatment records noting that the veteran was status 
post myocardial infarction January 2003.  At that time, he 
presented to VA but was transferred to Morton Plant Hospital 
for emergent angioplasty of LAD.  He was being evaluated for 
possible elective angioplasty of another artery.  He was 
followed in the VA cardiology clinic but missed his April 
2003 follow-up appointment.  A May 2003 clinical record 
reflected that he had delayed his cardiac workup, and might 
not be able to complete his cardiac workup for three to four 
weeks.  A June 2003 progress note reflected that the veteran 
had two weeks prior PTCA (angioplasty), and was awaiting a 
heart catheterization.  The records also reflected that the 
veteran reported that a Morton Plant cardiologist had 
recommended a second angioplasty, and he was referred for VA 
evaluation.  In August 2003, the veteran appeared at the VA 
Chief of Medicine Office demanding to be referred to Morton 
Plant Hospital for an angioplasty that he felt he needed.  He 
did not want the procedure performed at Bay Pines VAMC, and 
wanted approval for referral to Morton Plant Hospital.  The 
examiner noted that there had been several attempts to assess 
the status of his coronary vessels since his last encounter, 
but there had been failed appointments, and relative non-
compliance with obtaining an assessment of his cardiac status 
over the previous three months.  He cancelled appointments in 
March and April 2003, and was scheduled for an appointment in 
September 2003.  The veteran described a history of bladder 
infection, urinary tract infection, bipolar therapy gone 
awry, and a motorcycle accident which prevented him from 
attending.  It was indicated that these stressful events did 
not result in any changes to his cardiac status, however, the 
veteran felt he should be able to direct his care to Morton 
Plant Hospital as he saw fit.  The examiner disagreed with 
the approach, and advised the veteran to investigate the 
medical appropriateness of his decision.

The April 2004 VA physician summarized the events that 
occurred in September 2003.  On September 8, the veteran 
presented to Morton Plant Hospital with intermittent chest 
pain over the four days prior to presentation.  Emergency 
room records showed that he did not present via ambulance.  
The admitting diagnosis was unstable angina, rule out 
myocardial infarction.  Cardiac enzymes showed normal total 
CPK and troponin values.  CPK MB band values were elevated.  
Laboratory information was questionable for presence of a 
myocardial infarction.  He underwent cardiac catheterization 
on September 10.  The VA physician opined that it was clear 
that this was not performed as an emergency procedure.  A 
September 9 progress note reflected the following:  "Patient 
having intermittent [illegible] of angina.  [Illegible] for 
cath in AM."  Cardiac catheterization was performed in a 
scheduled fashion on September 10.  Multiple areas of 
stenosis were stented at that time.  He was discharged the 
following day.

With regard to subsection (b) of the Millenium Bill, the VA 
examiner found that chest pain with concerns about unstable 
angina and possible heart attack met the criteria for 
"emergency as determined by a prudent layperson."  The 
examiner opined, however, that VA facilities were feasibly 
available to the veteran.  It was determined that the 
distance from the veteran's home to the Bay Pines VAMC was 
.05 miles, and the distance from the veteran's house to 
Morton Plant Hospital was .86 miles.  Thus, the examiner 
concluded that VA facilities were feasibly available to the 
veteran, and it appeared that private facilities were 
utilized as a matter of personal preference.

"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

Upon review of the evidence of record, the Board finds that a 
VA facility was feasibly available at the time the veteran 
incurred chest pains on September 8, 2003, and, as testified 
at the July 2004 hearing, drove himself to the Morton Plant 
Hospital.  Although the VA physician opined that the 
veteran's chest pain with concerns about unstable angina and 
possible heart attack met the criteria for "emergency as 
determined by a prudent layperson" under subsection (b) of 
the Millenium Act, as noted the Bay Pines VAMC facility was 
.05 miles from the veteran's home versus .86 miles to the 
Morton Plant Hospital.  Thus, it appears that the veteran 
chose to seek treatment at the private facility, in lieu of 
the VA facility, even though the VA facility was feasibly 
available.

It has not been shown by any competent medical evidence or 
opinion that the VA hospital was not "available" to provide 
any necessary care for the veteran.  As noted, the veteran 
had failed to appear for several VA appointments with regard 
to his cardiac care, and as opined by the VA physician, his 
failure to cooperate and unnecessary delays in treatment, 
contributed to his hospitalization in September 2003.  

In any event, while the Board is sympathetic toward the 
veteran, it is bound by the law, and this decision is 
dictated by the relevant statutes and regulations.  The 
significant determination in this case is that a VA facility 
was available when the veteran was treated at Morton Plant 
Hospital.  The Board is without authority to grant benefits 
simply because it might perceive the result to be equitable.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].

In summary, the Board finds that the preponderance of the 
evidence is against reimbursement or payment for the 
unauthorized private medical care that the veteran received 
from September 8, 2003, to September 11, 2003, under the 
provisions of 38 U.S.C.A. § 1725.  The appeal is therefore 
denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


